Order entered April 20, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00430-CV

                     ROBERT H. HOLMES, SR., Appellant

                                         V.

             GRAHAM MORTGAGE CORPORATION, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-10-05579

                                      ORDER

      Before the Court is appellant’s April 16, 2020 unopposed motion to abate

this appeal for thirty days while the parties pursue settlement of their dispute. We

GRANT the motion as follows. We extend the deadline for the clerk’s and

reporter’s records until forty days from the date of this order. Appellant shall file,

within thirty days of the date of this order, either a motion to dismiss or a status

report.
      We DIRECT the Clerk of this Court to send a copy of this order to Felicia

Pitre, Dallas County District Clerk; Gina Udall, Official Court Reporter for the

160th Judicial District Court; and, all parties.

                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE